ATTORNEY GRIEVANCE COMMISSION                           *      IN THE
OF MARYLAND
                                                        *      COURT OF APPEALS

                                                        *      OF MARYLAND
v.
                                                        *      Misc. Docket AG No. 53

KENNETH WENDELL RAVENELL                                *      September Term, 2021

                                         ORDER

       Upon consideration of the Petition for Disciplinary or Remedial Action and Request

for Immediate Suspension filed by Petitioner pursuant to Maryland Rule 19-721(a)(2) and

19-738, Respondent’s response to the Court’s Order to Show Cause, Notification of

Conviction, and Respondent Kenneth W. Ravenell's Response to Petitioner's Notification

of Conviction and Request for Immediate Suspension, it is this 7th day of July, 2022


       ORDERED, by the Court of Appeals of Maryland, a majority of the court

concurring, that the Respondent, Kenneth Wendell Ravenell be, and hereby is temporarily

suspended, effective September 6, 2022, from the practice of law in the State of Maryland

pursuant to Maryland Rule 19-738(e) until further order of this Court; and it is further


       ORDERED, that the Clerk of this Court shall strike the name of Kenneth Wendell

Ravenell from the register of attorneys and certify that fact to the Client Protection Fund

of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance

with Maryland Rule 19-761(b).                                               Pursuant to Maryland Uniform Electronic Legal
                                                                           Materials Act
                                                                           (§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                                                   /s/ Matthew J. Fader                            2022-07-07 09:25-04:00

                                                        Chief Judge
                                                                           Suzanne C. Johnson, Clerk




*Judge Watts, Judge Booth, and Judge Biran did not participate in the consideration of this
matter.